DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to amendment filed on November 15, 2021, in which claims 1-25 were cancelled and claims 26-45 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on November 15, 2021, with respect to claims 26-45 have been fully considered and are persuasive. The double patenting and 35 USC 101 rejections have been withdrawn.

Remark
The amendment filed on November 15, 2021 and the examiner’s amendment set forth below overcome the 35 USC 101 rejection stated in the last office. Therefore, the amendment and the examiner’s amendment provide additional element that is integrated into a practical application that render the independent claims 26 and 35 eligible under 35 USC 101. The dependent claims 27-34, 36-43 and 45 are also eligible for incorporating the additional elements set forth in their respective base claims by dependency.

The double patenting rejection set forth in the last office action, mailed in August 17, 2021 has been withdrawn in light of the terminal disclaimer filed on November 15, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wayne Bradley (Reg. No.39,916), on December 23, 2021.
The application has been amended as follows: 

26. (Currently Amendment) A data processing system, comprising:
	a processor; and
a non-transitory computer readable medium with instructions stored thereon, wherein an execution of the instructions by the processor is operable to cause the data processing system to:

de-duplicate the collected data pieces according to a level of similarity the collected data pieces have with stored information associated with one or more data globs;

comprises a list of fields mapped 
the one or more data globs to one or more big-data databases for storage, wherein the data glob comprises one or more of the data pieces, the fingerprint and the relationship information, and wherein the data glob is modifiable and searchable.

27. (Currently Amendment) The data processing system of claim 26, wherein the data processing system is operable to use one or more data services to manage the communicated 

28. (Currently Amendment) The data processing system of claim 26, wherein the data processing system is operable to de-normalize the data pieces.

29. (Currently Amendment) The data processing system of claim 26, wherein the data processing system is operable to track the number of data pieces received and the number of data globs created.

30. (Currently Amendment) The data processing system of claim 26, wherein the data processing system is operable to add the one or more tags to the data pieces, wherein the tags are searchable in the big-data databases.

31. (Previously Presented) The data processing system of claim 26, wherein each data piece represents a message with one or more of the following fields: source, sender, timestamp, subject, intended recipients, actual recipients and metadata.


33. (Previously Presented) The data processing system of claim 26, wherein the data processing system is programmed to identify related source-profiles in order to determine a single profile for each unique person.

34. (Currently Amendment) The data processing system of claim 26, wherein the data processing system is operable to use an intensity algorithm to determine the degree of correlation among the data pieces.

35. (Currently Amendment) A data relationships storage platform, comprising:
a fingerprinting system 
a big-data database communicatively coupled to a data processing system that is communicatively coupled to the one or more data sources to collect data pieces from one or more data sources and de-duplicate collected data pieces according to a level of similarity the collected data pieces have with stored information associated with one or more data globs, wherein: 
the big-data database stores the one or more data globs collected from the data processing system, 

the data processing system is operable to generate relationship information among the data pieces from the one or more data sources, 
the relationship information comprising one or more correlations that indicates how two or more data pieces relate to each other, the one or more data globs comprise the relationship information and the fingerprint, and 
the one or more data globs are modifiable and searchable within the big-data database.

36. (Currently Presented) The data relationships storage platform of claim 35, wherein the big-data database tags the data globs when the big-data database stores the data globs such that the data globs are searchable and comparable.

37. (Currently Amendment) The data relationships storage platform of claim 35, wherein the big-data database is operable to allow a search in the search is based on one or more of the following: content of data pieces in data globs, tags, and relationships.

38. (Currently Amendment) The data relationships storage platform of claim 35, wherein the big-data database uses the fingerprinting system s a data piece are not stored in the big-data databases.



40. (Previously Presented) The data relationships storage platform of claim 35, wherein the big-data database communicates with one or more of the following: a query and analysis module; big data analytics module; and/or one or more custom applications that allow users to interface with the big-data database.

41. (Previously Presented) The data relationships storage platform of claim 35, wherein the relationship information comprises one or more editable tags, each tag is designated as being visible to a single user, visible to several users, or visible throughout a domain.

42. (Previously Presented) The data relationships storage platform of claim 35, wherein the big-data database organizes stored data globs by row keys.

43. (Previously Presented) The data relationships storage platform of claim 35, wherein the big-data database analyzes the data globs to determine one or more sentiment scores.

44. (Cancelled) 



Allowable Subject Matter
Claims 26-43 and 45 are allowed in light of the prior made of record and in light of the terminal disclaimer filed on November 15, 20201.The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in a data processing system communicatively coupled to data sources and big-data databases, wherein the data processing system collects data pieces from the data sources by collector modules, analyzes the collected data pieces to determine whether relationships exist between the collected data pieces by analyzer modules, creates reusable data globs that include the data pieces and relationship information and communicates data globs to the big-data databases by the web data services such that the big-data databases store the data globs, wherein the data relationships storage platform for facilitating analysis of data sources for management of data. None of the prior of record, singular and any order combination discloses a data platform that allows a specific data model to represent a higher level of abstraction of the data in the databases, so that performance of the specific data model can be optimized by producing special implementations of databases with enhanced performance for the specific data model. Specifically, none of the prior art of record, singular and any order combination discloses the features of the independent claim 26 to de-duplicate the collected data pieces according to a level of similarity the collected data pieces have with stored information associated with one or more data globs; determine relationship information among the data pieces, the relationship information comprising one or more 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        December 27, 2021